     Case 1:19-cv-00308-TCW Document 112 Filed 06/17/19 Page 1 of 3



            IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                             BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiff,              )
                                    )  No. 19-308C
     v.                             )  (Consolidated)
                                    )
UNITED STATES,                      )  (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )
___________________________________ )

           DEFENDANT’S MOTION FOR ENLARGEMENT OF TIME

       Pursuant to Rule 6(b) of the Rules of the United States Court of Federal Claims,

defendant, the United States, respectfully requests a brief enlargement of time of two

days, to and including June 19, 2019, to file a response to plaintiffs’ motions for

judgment upon the administrative record (ECF Nos. 104, 106, 107, and 108) and cross-

motion for judgment upon the administrative record. The United States also seeks a

corresponding two-day enlargement of time for the remainder of the briefing schedule,

including plaintiffs’ reply and response brief and the United States’ reply brief. Pursuant

to the Court’s amended scheduling order, dated May 17, 2019 (ECF No. 99), the United

States’ response and cross motion is due June 17, 2019, plaintiffs’ reply and response is

due July 1, 2019, and the United States’ reply is due July 10, 2019. Counsel for plaintiffs

have indicated that they do not oppose this motion.

       Undersigned counsel for the United States has been working diligently to prepare

the United States’ response and cross-motion for filing. Over the last several days, the

United States and counsel for plaintiffs, Higher Education Loan Authority of the State of
     Case 1:19-cv-00308-TCW Document 112 Filed 06/17/19 Page 2 of 3



Missouri and Granite Statement Management and Resources (collectively,

MOHELA/GSMR), have conferred regarding the potential for alternative resolution of

MOHELA’s and GSMR’s protest. The additional time requested will allow the parties to

determine whether they can reach an agreement that will allow MOHELA/GSMR to

withdraw their protest without further consideration by the Court. Because the outcome

of such discussions may narrow the scope of the issues in these consolidated protests, it

will necessarily affect the substance of our forthcoming response and cross-motion.

Once the United States and MOHELA/GSMR have concluded discussions, counsel for

the United States will need sufficient to time to revise its response and cross-motion as

necessary, confer with the agency regarding the revised response and cross-motion, and

prepare and file the United States’ response, following supervisory review.

       For the foregoing reasons, the United States respectfully requests a brief

enlargement of time of two days, to and including June 19, 2019, to file our response to

plaintiffs’ motions for judgment upon the administrative record and a corresponding

enlargement of time for the remainder of the briefing schedule.




                                             2
   Case 1:19-cv-00308-TCW Document 112 Filed 06/17/19 Page 3 of 3



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General


                                              ROBERT E. KIRSCHMAN, JR.
                                              Director
OF COUNSEL:

TRACEY SASSER                                 s/ Patricia M. McCarthy
Assistant General Counsel                     PATRICIA M. McCARTHY
United States Department of Education         Assistant Director
Division of Business and Administrative Law

                                              s/ Alexis J. Echols
JANA MOSES                                    ALEXIS J. ECHOLS
DAVID R. PEHLKE                               Trial Attorney
Trial Attorneys                               United States Department of Justice
United States Department of Justice           Civil Division
Civil Division                                Commercial Litigation Branch
Commercial Litigation Branch                  P.O. Box 480
                                              Ben Franklin Station
                                              Washington, DC 20044
                                              Telephone: (202) 616-0463
                                              Facsimile: (202) 307-2503
                                              E-mail: alexis.j.echols@usdoj.gov

June 17, 2019                                 Attorneys for Defendant




                                        3
